DETAILED ACTION
This is the Office action based on the 15646039 application filed July 10, 2017, and in response to applicant’s argument/remark filed on February 1, 2021.  Claims 11-14, 16-26, 28-36 and 41-64 are currently pending and have been considered below. Applicant’s cancellation of claims 1-10, 15, 27 and 37-40 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-14, 16-18, 20-25, 43-50, 53, 55-62 and 64 rejected under 35 U.S.C. 103 as obvious over Doscher et al. (U.S. PGPub. No. 20130230273), hereinafter 
--Claim 11, 12, 14, 16, 17, 18, 20, 21, 22, 23, 43, 44, 45, 46, 47, 48, 49, 50, 53, 55, 56, 57, 58, 59, 60, 61, 62, 64: Doscher teaches a method for attaching an optical fiber to an 1C die (Fig. 3), comprisingprior to singulating a wafer, forming alignment holes on the backside of the wafer by using standard lithography patterning method ([0032, 0040]), the holes extending partially into the wafer for connection between the 1C die and an optical fiber ([0034, 0038]);
mounting the optical fiber to the 1C die after singulation ([0035, 0039-0040]).
      Doscher is silent about the details of the standard lithography patterning method. Mancini, also directed to a method of forming holes from the backside of a wafer prior to singulation, teaches that forming the holes may comprise
providing a semiconductor wafer having a backside(Fig. 1); thinning the semiconductor wafer backside (Fig. 2);
forming a photoresist mask on the semiconductor wafer backside, wherein the photoresist mask aligns to the scribe lines on the front side of the semiconductor wafer 
etching the semiconductor wafer backside at the particular regions to form a plurality of line features to a prescribed depth (Fig. 4-5, 12); removing the photoresist mask (Fig. 6); singulating the semiconductor wafer (Fig. 12).
      Mancini further teaches that the etching the semiconductor wafer backside may be controlled by detection of an endpoint, wherein the endpoint signal is generated when a layer formed at a depth inside the wafer is detected by using optical spectrometry (Col. 3, Lines 26-31).
      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the standard lithography patterning method to form the alignment holes in the invention of Doscher by using the method taught by Mancini because Doscher is silent about the details of the standard lithography patterning method, and Mancini teaches such lithography patterning method may be used to form holes in backside of a wafer prior to singulation.       Doscher further teaches that a light beam emanates from an emitter passing through the optical fiber then detected by a photodetector at the other end of the optical fiber ([0004-0005, 0010]), but fails to teach the material of the emitter or the photodetector.  Specifically, Doscher fails to teach that the emitter or the photodetector is a III-V die.       Kondow teaches a method of connecting a photoemitter and a photodetector 
      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to attach a III-V die to the optical fiber, wherein one end of the optical fiber is attached within the hole on a photoemitter or a photodetector on the wafer and the other end is attached to a photoemitter or a photodetector outside the wafer because Doscher teaches that a light beam emanates from an emitter passing through the optical fiber then detected by a photodetector at the other end of the optical fiber but fails to teach the material of the emitter or the photodetector, and Kondow teaches that the photoemitter or a photodetector may comprise a III-V material.
--Claim 13: Mancini further teaches to attach a tape to the backside (Fig. 10; Col. 5, Lines 25-26).
--Claims 24, 25: Doscher further teaches that the alignment holes are aligned to the position of opto-electronic component in the 1C die ([0031-0035, 0039]).

Claim 19 rejected under 35 U.S.C. 103 as obvious over Doscher in view of Mancini and Kondow as applied to claim 18 above, and further in view of Lebens et al. (U.S. Pat. No. 6521513), hereinafter “Lebens”:
--Claim 19: Doscher as modified by Mancini teaches the invention as above. Mancini is silent about the chemical composition of the endpoint layer.
Lebens, also directed to a method of singulating a wafer, teaches that an oxide layer may be used as an etch stop layer when etching the backside of the wafer (Col. 5, Lines 60-65). Therefore, it would have been obvious to one of ordinary skill in the art at the 

Claims 11-14 and 16-25 rejected under 35 U.S.C. 103 as obvious over Doscher in view of Lebens and Kondow:
--Claims 11, 12, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23: Doscher teaches a method for attaching an optical fiber to an 1C die (Fig. 3), comprising
prior to singulating a wafer, forming alignment holes on the backside of the wafer by using standard lithography patterning method ([0032, 0040]), the holes extending partially into the wafer for connection between the 1C die and an optical fiber ([0034, 0038]);
mounting the optical fiber to the 1C die after singulation ([0035, 0039-0040]).
      Doscher is silent about the details of the standard lithography patterning method. Lebens, also directed to a method of forming holes from the backside of a wafer prior to singulation, teaches that forming the holes may comprise thinning the semiconductor wafer backside (Col. 5, Lines 5-8); forming a photoresist mask on the semiconductor wafer backside, wherein the photoresist mask aligns to the scribe lines on the front side 
etching the semiconductor wafer backside at the particular regions to form a plurality of line features that stops at an oxide layer (Col. 5, Lines 10 through Col. 6, Line 27, Fig. 3);
removing the photoresist mask (Col. 6, Lines 28-30); singulating the semiconductor wafer (Col. 6, Lines 38-41).
      Lebens further teaches that the etching the semiconductor wafer backside is performed to form slots that extend to the membrane 26 on the frontside of the wafer (Col. 3, Lines 26-31). Fig. 3 shows that the slot reveals the membrane 26.
      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the standard lithography patterning method to form the alignment holes in the invention of Doscher by using the method taught by Lebens because Doscher is silent about the details of the standard lithography patterning method, and Lebens teaches such lithography patterning method may be used to form holes in backside of a wafer prior to singulation.       Doscher further teaches that a light beam emanates from an emitter passing through the optical fiber then detected by a photodetector at the other end of the optical fiber ([0004-0005, 0010]), but fails to teach the material of the emitter or the photodetector.  Specifically, Doscher fails to teach that the emitter or the photodetector is a III-V die.       Kondow teaches a method of connecting a photoemitter and a photodetector 
      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to attach a III-V die to the optical fiber, wherein one end of the optical fiber is attached within the hole on a photoemitter or a photodetector on the wafer and the other end is attached to a photoemitter or a photodetector outside the wafer because Doscher teaches that a light beam emanates from an emitter passing through the optical fiber then detected by a photodetector at the other end of the optical fiber but fails to teach the material of the emitter or the photodetector, and Kondow teaches that the photoemitter or a photodetector may comprise a III-V material.
--Claim 7: Lebens further teaches that the etching stops at an oxide layer (Col. 5, Lines 60-65).
--Claims 24, 25: Doscher further teaches that the alignment holes are aligned to the position of opto-electronic component in the 1C die ([0031-0035, 0039])

Allowable Subject Matter
Claims 26, 28-36 and 42 are allowable.  The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 26, none of the cited prior arts teach the feature “etching the backside of each of the plurality of semiconductor chips in individual form at the particular regions, such that the backside of each of the plurality of semiconductor chips includes an etched region corresponding to at least a portion of at least one of the 
Claim 54 and 63 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 54 and 63, none of the cited prior arts all the features in these claims;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the features in new claims 11, 20 and 53, this argument is persuasive.  Newly found art that disclosed these features has been added, as shown above.

Conclusion
        Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713